Case 1:20-cv-00415-PLM-SJB ECF No. 28, PageID.200 Filed 10/26/20 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN

Jack Bieri, #288329
                                                                           Case No: 1:20-cv-00415
        Plaintiff,                                                 District Judge: Paul L. Maloney
                                                                  Magistrate Judge: Sally J. Berens
v.

Rewerts, et al.

        Defendants.

JACK BIERI, #288329                                                        CHAPMAN LAW GROUP
G. Robert Cotton Correctional Facility                                 Wedad Suleiman (P81970)
3510 N. Elm Road                                       Attorney for Defendant Scott Holmes, M.D.
Jackson, MI 49201                                            1441 West Long Lake Rd., Suite 310
Pro Se Plaintiff                                                                 Troy, MI 48098
                                                                                  (248) 644-6326
MICHIGAN DEPT. OF ATTORNEY GENERAL                            wsuleiman@chapmanlawgroup.com
Scott Rothermel (P70711)
Attorney for MDOC Defendants
P.O. Box 30217
Lansing, MI 48909
(517) 335-3055
rothermels@michigan.gov

      DEFENDANT SCOTT HOLMES, M.D.’S MOTION TO STRIKE PLAINTIFF’S
     UNAUTHORIZED SUR-REPLY (DKT. NO. 26) TO HIS MOTION FOR SUMMARY
                        JUDGMENT (DKT. NO. 15)

        NOW COMES Defendant SCOTT HOLMES, M.D., by and through his attorneys,

CHAPMAN LAW GROUP, and file this Motion to Strike Plaintiff’s Unauthorized Sur-Reply to

his Motion for Summary Judgment (PageID.181-184) since Plaintiff failed to seek permission

from the Court to file a sur-reply as required under LR 7.2(c), W.D. Mich.

        1.        On May 12, 2020, Plaintiff Jack Bieri filed his Complaint in this matter alleging

deliberate indifference to serious medical needs under 42 U.S.C. § 1983 and the Eighth

Amendment. (PageID.1-19)
Case 1:20-cv-00415-PLM-SJB ECF No. 28, PageID.201 Filed 10/26/20 Page 2 of 11




       2.      On August 11, 2020, Defendant filed his Motion for Summary Judgment based

solely on Plaintiff’s failure to exhaust his administrative remedies. (PageID.76-87).

       3.      On September 10, 2020, Plaintiff filed a response (PageID.99-106) to Defendant’s

Motion for Summary Judgment.

       4.      On September 24, 2020, Defendant filed his reply (PageID.135-137) to Plaintiff’s

Response to his Motion for Summary Judgment.

       5.      On October 16, 2020, Plaintiff filed an unauthorized sur-reply (PageID.181-184)

to Defendant’s Motion for Summary Judgment.

       6.      Under United States District Court, Western District of Michigan Local Rule 7.2

(c), the briefing schedule for a party opposing a dispositive motion permits a single responsive

brief and any supporting materials within 28 days of service of the motion.

       7.      Without permission of the court, Plaintiff filed a sur-reply (PageID.1811-184) in

response to Defendant’s Motion for Summary Judgment. (PageID.76-87). Defendant moves to

strike Plaintiff’s sur-reply because: (1) Plaintiff should have raised the arguments within his sur-

reply in his original Response brief (PageID.99-106), and (2) multiple filings of further briefs and

evidence forces Defendant to respond and results in an endless cycle of briefing. Cage v. Harry,

No. 1:09-cv-512 (W.D. Mich. Sept. 30, 2012).

       10.     In an effort to seek concurrence, Defendant’s counsel contacted Plaintiff via

correspondence on October 21, 2020. Upon information and belief, Plaintiff opposes this Motion.

       WHEREFORE, Defendant SCOTT HOLMES, M.D. respectfully requests that this

Honorable Court grant his Motion to Strike Plaintiff’s unauthorized sur-reply. (Dkt. No. 26).




                                                 2
Case 1:20-cv-00415-PLM-SJB ECF No. 28, PageID.202 Filed 10/26/20 Page 3 of 11




                                          Respectfully submitted,
                                          CHAPMAN LAW GROUP

Dated: October 26, 2020                   /s/Wedad Suleiman
                                          Wedad Sulieman (P81970)
                                          Attorney for Scott Holmes, M.D.
                                          1441 West Long Lake Rd., Suite 310
                                          Troy, MI 48098
                                          (248) 644-6326
                                          wsuleiman@chapmanlawgroup.com




                                      3
Case 1:20-cv-00415-PLM-SJB ECF No. 28, PageID.203 Filed 10/26/20 Page 4 of 11




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN

Jack Bieri, #288329
                                                                 Case No: 1:20-cv-00415
       Plaintiff,                                        District Judge: Paul L. Maloney
                                                        Magistrate Judge: Sally J. Berens
v.

Rewerts, et al.

       Defendants.

JACK BIERI, #288329                                               CHAPMAN LAW GROUP
G. Robert Cotton Correctional Facility                        Wedad Suleiman (P81970)
3510 N. Elm Road                              Attorney for Defendant Scott Holmes, M.D.
Jackson, MI 49201                                   1441 West Long Lake Rd., Suite 310
Pro Se Plaintiff                                                        Troy, MI 48098
                                                                         (248) 644-6326
MICHIGAN DEPT. OF ATTORNEY GENERAL                   wsuleiman@chapmanlawgroup.com
Scott Rothermel (P70711)
Attorney for MDOC Defendants
P.O. Box 30217
Lansing, MI 48909
(517) 335-3055
rothermels@michigan.gov

     BRIEF IN SUPPORT OF DEFENDANT SCOTT HOLMES, M.D.’S MOTION TO
      STRIKE PLAINTIFF’S UNAUTHORIZED SUR-REPLY(DKT. NO. 26) TO HIS
               MOTION FOR SUMMARY JUDGMENT (DKT. NO. 15)

                                   PROOF OF SERVICE
Case 1:20-cv-00415-PLM-SJB ECF No. 28, PageID.204 Filed 10/26/20 Page 5 of 11




                              TABLE OF CONTENTS
TABLE OF AUTHORITIES ......................................................................................................... iii
STATEMENT OF ISSUES PRESENTED.................................................................................... iv
STATEMENT OF FACTS AND PROCEDURAL BACKGROUND ........................................... 1
LEGAL ARGUMENT .................................................................................................................... 1
  A. This Court Should Strike Plaintiff’s Additional Response to Defendant’s Motion for
  Summary Judgment Because He Did Not Seek Permission Under LR 7.2, W.D. Mich. ........... 2
CONCLUSION ............................................................................................................................... 3




                                                                     ii
Case 1:20-cv-00415-PLM-SJB ECF No. 28, PageID.205 Filed 10/26/20 Page 6 of 11




                               TABLE OF AUTHORITIES
Cases

Aslani v. Sparrow Health Sys. Et al., 2009 WL 3711602, *22 (W.D. Mich. Nov. 23, 2009)…….2

Cage v. Harry, No. 1:09-cv-512 (W.D. Mich. Sept. 30, 2012)…………………………………...1

Carver v. Bunch, 946 F.2d 451, 453 (6th Cir.1991)………………………………………………2

Jones v. Northcoast Behavioral Healthcare Sys., 84 F. App'x 597, 598 (6th Cir. 2003)…………3

Kim v. U.S. Dep’t of Labor, 2007 WL 4468723, *1 (W.D.Mich.Dec.12, 2007)………………….2

Labreck v. U.S. Dep't of Treasury, No. 11-10155, 2013 WL 511031, (E.D. Mich. Jan. 25,
2013))……………………………………………………………………………..……………….2

Tetro v. Elliott Popham Pontiac, Oldsmobile, Buick, and GMC Trucks, Inc., 173 F.3d 988, 991
(6th Cir.1999)………………………………...……………………………………………………2




                                            iii
Case 1:20-cv-00415-PLM-SJB ECF No. 28, PageID.206 Filed 10/26/20 Page 7 of 11




                      STATEMENT OF ISSUES PRESENTED

            WHETHER THE COURT SHOULD STRIKE PLAINTIFF’S
            UNAUTHORIZED SUR-REPLY.

            Defendant Answers:                               YES
            Plaintiff Answers:                                NO




                                     iv
Case 1:20-cv-00415-PLM-SJB ECF No. 28, PageID.207 Filed 10/26/20 Page 8 of 11




             STATEMENT OF FACTS AND PROCEDURAL BACKGROUND

       On May 12, 2020, Plaintiff Jack Bieri filed his Complaint in this matter alleging deliberate

indifference to serious medical needs under 42 U.S.C. § 1983 and the Eighth Amendment.

(PageID.1-19)

       On August 11, 2020, Defendant filed his Motion for Summary Judgment based solely on

Plaintiff’s failure to exhaust his administrative remedies. (PageID.76-87). On September 10, 2020,

Plaintiff filed a response (PageID.99-106) to Defendant’s Motion for Summary Judgment. On

September 24, 2020, Defendant filed his reply (PageID.135-137) to Plaintiff’s Response to his

Motion for Summary Judgment. On October 16, 2020, Plaintiff filed an unauthorized sur-reply

(PageID.181-184) to Defendant’s Motion for Summary Judgment.

                                      LEGAL ARGUMENT

       Under United States District Court, Western District of Michigan Local Rule 7.2 (c), the

briefing schedule for parties opposing a dispositive motion permits a single responsive brief and

any supporting materials within 28 days of service of the motion. Plaintiff has a sur-reply

(PageID.181-184), without permission of the court, in response to Defendant’s Motion for

Summary Judgment. (PageID.76-87). Defendant moves to strike Plaintiff’s sur-reply because: (1)

Plaintiff should have raised the arguments within his sur-reply in his original Response brief

(PageID.99-106), and (2) multiple filings of further briefs and evidence forces Defendants to

respond and results in an endless cycle of briefing. Cage v. Harry, No. 1:09-cv-512 (W.D. Mich.

Sept. 30, 2012).

       This conduct is unauthorized, as supported by this Honorable Court in the past: “It is well-

established that parties do not have a right to file a sur-reply brief, whether under the Federal Rules

of Civil procedure or the local rules of our district, and both this court and other federal courts

rarely grant leave to file a surreply.” Aslani v. Sparrow Health Sys. Et al., 2009 WL 3711602, *22
Case 1:20-cv-00415-PLM-SJB ECF No. 28, PageID.208 Filed 10/26/20 Page 9 of 11




(W.D. Mich. Nov. 23, 2009) (Maloney, C.J.) (footnote & citations omitted). Further, “The court

rules do not authorize (a party) to file supplemental briefs at his pleasure. The local court rule

provides that ‘(t)he Court may permit or require further briefing.’” Kim v. U.S. Dep’t of Labor,

2007 WL 4468723, *1 (W.D.Mich.Dec.12,2007) (Brenneman, M.J.) (quoting W.D.MICH.

LCIVR 7.2), R&R adopted, 2008 WL 696469 (W.D. Mich. Mar. 12, 2008).

       Even if Plaintiff is able to show that he had good cause in filing the additional response,

Plaintiff was obligated to present good cause in a motion for leave to file a sur-reply before (or

contemporaneously with) the filing of the intended sur-reply, rather than file the sur-reply

unilaterally. This remains true even if Plaintiff claims that he had new authority or evidence not

available to him when he filed his response to Defendant’s Motion for Summary Judgment. Courts

have often stricken down unauthorized sur-replies when it has been found that a party has not

exercised reasonable diligence, as is the case here. “(D)istrict courts possess broad discretion to

sanction parties for failing to comply with procedural requirements.” Tetro v. Elliott Popham

Pontiac, Oldsmobile, Buick, and GMC Trucks, Inc., 173 F.3d 988, 991 (6th Cir.1999), citing,

Carver v. Bunch, 946 F.2d 451, 453 (6th Cir.1991); Labreck v. U.S. Dep't of Treasury, No. 11-

10155, 2013 WL 511031, at *1 (E.D. Mich. Jan. 25, 2013) report and recommendation adopted,

No. 11-10155, 2013 WL 509964 (E.D. Mich. Feb. 12, 2013).

    A. This Court Should Strike Plaintiff’s Additional Response to Defendant’s Motion for
       Summary Judgment Because He Did Not Seek Permission Under LR 7.2, W.D. Mich.

       On September 10, 2020 Plaintiff responded (PageID.99-106) to Defendant’s Motion for

Summary Judgment. (PageID.76-87). Plaintiff then filed his unauthorized sur-reply on October

16, 2020. (PageID.181-184). Due to the filing date of his original response to Defendant’s Motion

for Summary Judgment, Plaintiff is seemingly aware of the guidelines set forth under Local Rule

7.2 (c), W.D. Mich. Yet, Plaintiff has filed another response without requesting permission from


                                                2
Case 1:20-cv-00415-PLM-SJB ECF No. 28, PageID.209 Filed 10/26/20 Page 10 of 11




the Court which may be granted under Local Rule 7.2(c), W.D. Mich. Plaintiff should have

requested permission and also, should have included all his arguments in one brief as required

under the aforementioned rule.

       Defendant kindly requests this Court to disregard Plaintiff’s unauthorized sur-reply

because he failed to seek permission before filing them and also, provided no good cause for his

actions. See Jones v. Northcoast Behavioral Healthcare Sys., 84 F. App'x 597, 598 (6th Cir.

2003)(“Northcoast then filed its reply brief on September 25, 2002. After the reply brief was filed,

Jones, without leave of the district court, filed a supplemental memorandum. Jones's supplemental

documents were untimely and the district court ordered them struck…. The district court's decision

to strike the supplemental memoranda was not an abuse of discretion.”) If the Court does decide

to consider Plaintiff’s additional responses, Defendants kindly request this Court to provide them

with the opportunity to respond.

                                         CONCLUSION

       WHEREFORE, Defendant SCOTT HOLMES, M.D. respectfully requests that this

Honorable Court grant his Motion to Strike Plaintiff’s unauthorized sur-reply. (Dkt. No. 26).



                                                     Respectfully submitted,
                                                     CHAPMAN LAW GROUP

Dated: October 26, 2020                              /s/Wedad Suleiman
                                                     Wedad Sulieman (P81970)
                                                     Attorney for Scott Holmes, M.D.
                                                     1441 West Long Lake Rd., Suite 310
                                                     Troy, MI 48098
                                                     (248) 644-6326
                                                     wsuleiman@chapmanlawgroup.com




                                                 3
Case 1:20-cv-00415-PLM-SJB ECF No. 28, PageID.210 Filed 10/26/20 Page 11 of 11




                                 PROOF OF SERVICE

            I hereby certify that on October 26, 2020, I presented the foregoing
            paper to the Clerk of the Court for filing and uploading to the ECF
            system, which will send notification of such filing to the attorneys
            of record listed herein and I hereby certify that I have mailed by US
            Postal Service the document to the involved non participants.

                                                  /s/Wedad Suleiman
                                                  Wedad Sulieman (P81970)
                                                  1441 West Long Lake Rd., Suite 310
                                                  Troy, MI 48098
                                                  (248) 644-6326
                                                  wsuleiman@chapmanlawgroup.com




                                             4
